Exhibit 10.1

 

 

THIRD AMENDMENT

 

THIS THIRD AMENDMENT (this “Amendment”) is made and entered into as of May 24,
2019, by and between HUDSON 333 TWIN DOLPHIN PLAZA, LLC, a Delaware limited
liability company (“Landlord”), and COHERUS BIOSCIENCES, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

A.

Landlord and Tenant are parties to that certain lease dated July 6, 2015, as
previously amended by that certain First Amendment (“First Amendment”) dated
August 10, 2015, as confirmed by that certain Confirmation Letter dated December
22, 2015 and as further amended by that certain Second Amendment dated September
21, 2016 (as amended, the “Lease”).  Pursuant to the Lease, Landlord has leased
to Tenant space currently containing approximately 40,341 rentable square feet
(the “Premises”) at the building commonly known as 333 Twin Dolphin located at
333 Twin Dolphin Drive, Redwood City (the “Building”) and described as (i) Suite
450 consisting of approximately 12,809 rentable square feet on the fourth floor
of the Building; and (ii) Suite 600 consisting of approximately 27,532 rentable
square feet on the sixth floor of the Building.

 

B.

Tenant and Landlord mutually desire that the Lease be amended on and subject to
the following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.

Amendment.  Effective as of the date hereof (unless different effective date(s)
is/are specifically referenced in this Section), Landlord and Tenant agree that
the Lease shall be amended in accordance with the following terms and
conditions:

 

1.1.Parking.  Section 1.9 of the Lease is hereby amended and restated as the
following:

“1.9Parking:

 

89 unreserved parking spaces, at the rate of $0.00 per space per month, as such
rate may be adjusted from time to time to reflect Landlord’s then current rates.

 

One (1) reserved parking space, as shown on Exhibit G hereto, at the rate of
$0.00 per space per month, as such rate may be adjusted from time to time to
reflect Landlord’s then current rates.”

 

1.2.The reference to “Exhibit G (Intentionally Omitted);” in the introduction of
the Lease (on page one of the Lease) is hereby amended and restated as “Exhibit
G (Reserved Parking Space);”.

 

 

1.3.

Exhibit A attached to this Amendment is hereby incorporated into the Lease as
“Exhibit G”.  

1.4.Elevator Lobby Signage.

 

 

A.

Tenant’s Right to Elevator Lobby Signage.  Subject to the terms of this
Section 1.4, during the Term (and any extension thereof, if any) Tenant shall
have the right to install, maintain, repair, replace and operate a sign
(“Elevator Lobby Signage”) bearing Tenant’s Name (defined below) in the elevator
lobby of the fourth (4th) floor of the Building on the wall facing the
elevators.  As used herein, “Tenant Name” means, at any time, at Tenant’s
discretion, (i) the name of Tenant set forth in the first paragraph of the Lease
(“Tenant’s Existing Name”), or (ii) if Tenant’s name is not then Tenant’s
Existing Name, then Tenant’s name, provided that such name is compatible with a
first-class office building, as determined by Landlord in its reasonable
discretion, and/or (iii) Tenant’s logo, provided that such logo is compatible
with a first-class office building, as determined by Landlord in its reasonable
discretion.  Notwithstanding any contrary provision hereof, (i) Tenant’s rights
under this Section 1.4 shall be personal to the party named as Tenant in the
first paragraph of the Lease (“Original Tenant”) and to any successor to
Original Tenant’s interest in the Lease (as amended) that acquires its interest
in the Lease (as amended) solely by means of one or more Permitted Transfers
originating with Original Tenant, and may not be transferred to any other party.

 

--------------------------------------------------------------------------------

 

B.

Landlord’s Approval.  The size, color, materials and all other aspects of the
Elevator Lobby Signage, including its exact location and any provisions for
illumination, shall be subject to Landlord’s approval, which may be withheld in
Landlord’s reasonable discretion; provided, however, that Landlord’s approval as
to aesthetic matters may be withheld in Landlord’s sole and absolute (but good
faith) discretion.  Notwithstanding the foregoing, the Elevator Lobby Signage
shall be located in the area shown on Exhibit B hereto.

 

 

C.

General Provisions.  Tenant, at its expense, shall design, fabricate, install,
maintain, repair, replace, operate and remove the Elevator Lobby Signage, in
each case in a first class manner consistent with a first-class office building
and in compliance with all applicable Laws.  Not later than the date of
expiration or earlier termination of the Lease (as amended) (or, if earlier, the
date on which Tenant becomes no longer entitled to Elevator Lobby Signage under
this Section 1.4), Tenant, at its expense, shall remove the Elevator Lobby
Signage and restore all damage to the Building caused by its installation,
operation or removal.  Notwithstanding any contrary provision of the Lease (as
amended), Tenant, not Landlord, shall, at its expense, (i) cause its property
insurance policy to cover the Elevator Lobby Signage, and (ii) promptly repair
the Elevator Lobby Signage if it is damaged by any Casualty.  Except as may be
expressly provided in this Section 1.4, the installation, maintenance, repair,
replacement, removal and any other work performed by Tenant affecting the
Elevator Lobby Signage shall be governed by the provisions of Sections 7.2 and
7.3 of the Lease (as amended) as if such work were an Alteration.  The costs of
any utilities consumed in operation of the Elevator Lobby Signage shall be paid
by Tenant upon Landlord’s demand in accordance with Section 3 of the Lease (as
amended).

 

 

1.5.

Landlord’s Notice Address.  The reference to “Sixth Floor” in the last paragraph
of Section 1.2 of the First Amendment is hereby amended and restated as “Suite
900”

 

 

1.6.

Energy Usage.  Section 7.1 of the Second Amendment is hereby deleted in its
entirety and is replaced with the following:

 

“If Tenant (or any party claiming by, through or under Tenant) pays directly to
the provider for any energy consumed at the Project, Tenant, promptly upon
request, shall deliver to Landlord (or, at Landlord’s option, execute and
deliver to Landlord an instrument enabling Landlord to obtain from such
provider) any data about such consumption that Landlord, in its reasonable
judgment, is required for benchmarking purposes or to disclose to a prospective
buyer, tenant or mortgage lender under any applicable law.”

 

 

1.7.

California Civil Code Section 1938.  Section 1 of Exhibit F to the Lease and
Section 7.2 of the Second Amendment are hereby deleted in their entirety and are
replaced with the following:

 

 



“California Civil Code Section 1938.  Pursuant to California Civil Code § 1938,
Landlord hereby states that the Premises have not undergone inspection by a
Certified Access Specialist (CASp) (defined in California Civil Code § 55.52).

 

Accordingly, pursuant to California Civil Code § 1938(e), Landlord hereby
further states as follows:  “A Certified Access Specialist (CASp) can inspect
the subject premises and determine whether the subject premises comply with all
of the applicable construction-related accessibility standards under state
law.  Although state law does not require a CASp inspection of the subject
premises, the commercial property owner or lessor may not prohibit the lessee or
tenant from obtaining a CASp inspection of the subject premises for the
occupancy or potential occupancy of the lessee or tenant, if requested by the
lessee or tenant.  The parties shall mutually agree on the arrangements for the
time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises”.

 

In accordance with the foregoing, Landlord and Tenant agree that if Tenant
requests a CASp inspection of the Premises, then Tenant shall pay (i) the fee
for such inspection, and (ii) except as may be otherwise expressly provided in
this Amendment, the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the Premises.”

 

--------------------------------------------------------------------------------

 

2.

Miscellaneous.

 

 

2.1.

This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein.  There have been no additional oral or written
representations or agreements.  Tenant shall not be entitled, in connection with
entering into this Amendment, to any free rent, allowance, alteration,
improvement or similar economic incentive to which Tenant may have been entitled
in connection with entering into the Lease, except as may be otherwise expressly
provided in this Amendment.

 

 

2.2.

Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

 

 

2.3.

In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

 

 

2.4.

Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant.  Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
it to Tenant.

 

 

2.5.

Capitalized terms used but not defined in this Amendment shall have the meanings
given in the Lease.

 

 

2.6.

Tenant shall indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents harmless
from all claims of any brokers claiming to have represented Tenant in connection
with this Amendment.  Landlord shall indemnify and hold Tenant, its trustees,
members, principals, beneficiaries, partners, officers, directors, employees,
and agents, and the respective principals and members of any such agents
harmless from all claims of any brokers claiming to have represented Landlord in
connection with this Amendment.  Tenant acknowledges that any assistance
rendered by any agent or employee of any affiliate of Landlord in connection
with this Amendment has been made as an accommodation to Tenant solely in
furtherance of consummating the transaction on behalf of Landlord, and not as
agent for Tenant.

 

 

 

SIGNATURES ON FOLLOWING PAGE

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

 

LANDLORD:

 

 

 

HUDSON 333 TWIN DOLPHIN PLAZA, LLC, a Delaware limited liability company

 

By:Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its sole member

 

By: Hudson Pacific Properties, Inc.,
a Maryland corporation,
its general partner

 

By:/s/  Arthur X. Suazo

Name:Arthur X. Suazo

Title:Executive Vice President

 

 

 

 

 

 

 

TENANT:

 

 

COHERUS BIOSCIENCES, INC., a Delaware corporation

 

By:       /s/  Thomas F. Fitzpatrick _________________

Name:Thomas F. Fitzpatrick

Title:Chief Legal Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

 

EXHIBIT G TO LEASE

 

______________________________________________________________________

EXHIBIT G

 

333 TWIN DOLPHIN PLAZA

333 TWIN DOLPHIN DRIVE

REDWOOD CITY, CALIFORNIA

 

RESERVED PARKING SPACE

 

 

 



 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT B

 

LOCATION OF ELEVATOR LOBBY SIGNAGE

 

 

 

 

 

 

 

 



 